DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  The primer of claim 2 should read as “The method of claim 2, wherein the primer”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  said pain relieve should be said pain relieve agent.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  said pain relieve should be said pain reliever.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the dental bonding slurry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3, it is unclear what is the acidic monomer.  
Claim 12 recites the limitation "the bioactive glass composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "applying it" in line 8.  It is unclear what “it” refers to.  Therefore claim 13 and dependent claims 14-20 are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall, JR. et al. (US 2009/0197221).
Regarding claims 1 and 6-11:  Marshall, JR. et al. (US ‘221) discloses methods of restoring dentin [abstract; 0001, 0003-0006] comprising applying a bonding composition containing bioactive glass substantially lacking silanol groups and having an average particle size of 1 µm or less, and ethanol to a dentin surface [0004-0006, 0043-0047, 0085-0086].  Marshall, JR. et al. (US ‘221) discloses Example 2 [Ex. 2; 0109-0116] polishes dentin with silicon carbide paper and the exposed dentin was etched with Scothbond gel etchant.  A slurry of 10% (w/v) of bioactive glass 45S5 or 10% F Glass in ethanol was applied.  The surface was then bonded with Single Bond adhesive and light cured.  Two coats of Filtek Z-250 Universal Restorative Composite were applied and light cured [Ex. 2; 0113].  
While Marshall, JR. et al. (US ‘221) does not employ the claimed nylon brush, under the principles of inherency, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device  [see MPEP 2112.02].
The claimed effects and physical properties, i.e. increasing the bioactivity and forming hydroxyapatite on the surface of the dentin, would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Note: claim 6 further defines species of the anti-inflammatory agent recited in claim 1.  However, as claimed, such species only further define the genus of the optional anti-inflammatory agent (i.e. claims 1 and 6 do not require the composition to comprise the inflammatory agent).

Regarding claims 2-3:  Marshall, JR. et al. (US ‘221) discloses Ex. 4 [Ex. 4; 0133-0142] combines 1% or 0.5% of bioactive glass 45S5 or F Glass with an adhesive primer and was applied to dentin and cured.  A dental composite was applied to the resulting layer and cured [Ex. 4; 0084, 0136].  Marshall, JR. et al. (US ‘221) discloses the adhesive primer contains an acidic monomer [0056, 0084].
Regarding claim 4:  Marshall, JR. et al. (US ‘221) discloses F Glass is composed of 44% SiO2, 23% NaO, 10% CaO, 4.5% MgO, 6% P2O5 and 12.5% CaF2 [0046-0047].
Regarding claims 5:  Marshall, JR. et al. (US ‘221) discloses Bioglass 45S5 is composed of 49.5% SiO2, 17.0% NaO, 26.9% CaO, and 6.6% P2O5 [0044-0045].

Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall, JR. et al. (US 2009/0197221).
Regarding claims 13 and 16-20:  Marshall, JR. et al. (US ‘221) discloses methods of restoring dentin [abstract; 0001, 0003-0006] comprising applying a bonding composition containing bioactive glass substantially lacking silanol groups and having an average particle size of 1 µm or less, and ethanol to a dentin surface [0004-0006, 0043-0047, 0085-0086].  Marshall, JR. et al. (US ‘221) discloses Example 2 [Ex. 2; 0109-0116] polishes dentin with silicon carbide paper and the exposed dentin was etched with Scothbond gel etchant.  A slurry of 10% (w/v) of bioactive glass 45S5 or 10% F Glass in ethanol was applied.  The surface was then 
While Marshall, JR. et al. (US ‘221) does not employ the claimed nylon brush, under the principles of inherency, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device  [see MPEP 2112.02].
Note: claim 16 further defines species of the anti-inflammatory agent recited in claim 13.  However, as claimed, such species only further define the genus of the optional anti-inflammatory agent (i.e. claims 13 and 16 do not require the composition to comprise the inflammatory agent).
Note: claim 17 further defines species of the pain reliever recited in claim 13.  However, as claimed, such species only further define the genus of the optional pain reliever (i.e. claims 13 and 17 do not require the composition to comprise the pain reliever).
Regarding claim 14:  Marshall, JR. et al. (US ‘221) discloses F Glass is composed of 44% SiO2, 23% NaO, 10% CaO, 4.5% MgO, 6% P2O5 and 12.5% CaF2 [0046-0047].
Regarding claim 15:  Marshall, JR. et al. (US ‘221) discloses Bioglass 45S5 is composed of 49.5% SiO2, 17.0% NaO, 26.9% CaO, and 6.6% P2O5 [0044-0045].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767